DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims filed on 1/14/2022 are entered and acknowledge. Claims 1-20 have been cancelled.  Claims 21-37 have been added.  Claims 21-37 are currently pending in the instant application.


Drawings

The drawings filed on 1/14/2022 have been considered.

Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 1/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of Patent 11,258,835 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a non-provisional double patenting rejection since the claims directed to the same invention have in fact been patented.



Instant Application
Patent 11,258,835 B1
21. A computer-implemented method of sealing chat objects of a collaboration system, comprising: creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type and further comprises a type modification mode indicating a condition for changing the chat object type; 
initiating a voting process to seal the chat object; 
changing the chat object type based on the type modification mode to generate a changed chat object type; and 
sealing the chat object based on the changed chat object type and in response to receiving a vote from the voting process.

22. The computer-implemented method of claim 21, wherein sealing the chat object comprises converting the chat object to a read-only format.

23. The computer-implemented method of claim 21, wherein the real-time collaboration session comprises an Internet-based call.

24. The computer-implemented method of claim 21, wherein the real-time collaboration session comprises an audio call or a video call.

25. The computer-implemented method of claim 21, wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote.

26. The computer-implemented method of claim 21, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

27. A system for sealing chat objects of a collaboration system, the system comprising: a processor; a non-transitory memory operatively connected to the processor and storing instructions that, when executed by the processor, cause: 
creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type and further comprises a type modification mode indicating a condition for changing the chat object type; 
initiating a voting process to seal the chat object; 
changing the chat object type based on the type modification mode to generate a changed chat object type; and 
sealing the chat object based on the changed chat object type and in response to receiving a vote from the voting process.

28. The system of claim 27, wherein sealing the chat object comprises converting the chat object to a read-only format.

29. The system of claim 27, wherein the real-time collaboration session comprises an Internet-based call.

30. The system of claim 27, wherein the real-time collaboration session comprises an audio call or a video call.

31. The system of claim 27, wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote.

32. The system of claim 27, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

33. A non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause:
 creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type and further comprises a type modification mode indicating a condition for changing the chat object type; 
initiating a voting process to seal the chat object;
 changing the chat object type based on the type modification mode to generate a changed chat object type; and 
sealing the chat object based on the changed chat object type and in response to receiving a vote from the voting process.

34. The non-transitory, computer-readable medium of claim 33, wherein sealing the chat object comprises converting the chat object to a read-only format.
35. The non-transitory, computer-readable medium of claim 33, wherein the real-time collaboration session comprises an audio call or a video call.

36. The non-transitory, computer-readable medium of claim 33, wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote.

37. The non-transitory, computer-readable medium of claim 33, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

1. A computer-implemented method of sealing chat objects of a collaboration system, comprising: creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type indicating a condition for sealing of the chat object; 
initiating a first voting process to seal the chat object; 
generating an edited chat object in response to receiving an edit to the chat object; 
initiating a second voting process to seal the edited chat object; and 
sealing the edited chat object based on the chat object type and in response to receiving a vote from the second voting process, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

2. The computer-implemented method of claim 1, wherein sealing the edited chat object comprises converting the edited chat object to a read-only format.

3. The computer-implemented method of claim 1, wherein the real-time collaboration session comprises an Internet-based call.

4. The computer-implemented method of claim 1, wherein the real-time collaboration session comprises an audio call or a video call.

5. The computer-implemented method of claim 1, wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote.

6. The computer-implemented method of claim 1, wherein creating the chat object further comprises creating a type modification mode, and wherein the method further comprises: changing the chat object type based on the type modification mode.

7. A system for sealing chat objects of a collaboration system, the system comprising: a processor; a non-transitory memory operatively connected to the processor and storing instructions that, when executed by the processor, cause:
 creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type indicating a condition for sealing of the chat object;
 initiating a first voting process to seal the chat object; 
generating an edited chat object in response to receiving an edit to the chat object; 
initiating a second voting process to seal the edited chat object; and 
sealing the edited chat object based on the chat object type and in response to receiving a vote from the second voting process, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

8. The system of claim 7, wherein sealing the edited chat object comprises converting the edited chat object to a read-only format.

9. The system of claim 7, wherein the real-time collaboration session comprises an Internet-based call.

10. The system of claim 7, wherein the real-time collaboration session comprises an audio call or a video call.

11. The system of claim 7, wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote.

12. The system of claim 7, wherein creating the chat object further comprises creating a type modification mode, and wherein the memory stores additional instructions that, when executed by the processor, cause: changing the chat object type based on the type modification mode.

13. A non-transitory, computer-readable medium storing a set of instructions that, when executed by a processor, cause: 
creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type indicating a condition for subsequent sealing of the chat object; 
initiating a first voting process to seal the chat object; 
generating an edited chat object in response to receiving an edit to the chat object; 
initiating a second voting process to seal the edited chat object; and 
sealing the edited chat object based on the chat object type and in response to receiving a vote from the second voting process, wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date.

14. The non-transitory, computer-readable medium of claim 13, wherein sealing the edited chat object comprises converting the edited chat object to a read-only format.

15. The non-transitory, computer-readable medium of claim 13, wherein the real-time collaboration session comprises an audio call or a video call.
  




Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-22, 25, 27-28, 31, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al Pub. No.: (US 2013/0262574 A1) (hereinafter “Cohen”) in view of Lopategui et al Pub. No.: (US 2016/0048486 A1) (hereinafter "Lopategui”).

With respect to claim 21: Cohen discloses a computer-implemented method of sealing chat objects of a collaboration system, comprising: 
creating a chat object from a real-time collaboration session, wherein the chat object comprises a chat object type (a chat and document database is created to store chat sessions/contents and documents related to the chat/collaboration.  The document data structure includes a document type identifier. [0052], [0085], [0088-0090], [Fig. 4A]);
changing the chat object type (changing from text, drawing, sound and images to text, drawing, sound and image [0099]. Different document types [0089-0090], [Fig. 4A item 410]);
However Cohen does not explicitly disclose a type modification mode indicating a condition for changing the chat object type; 
initiating a voting process to seal the chat object; 
changing the chat object type based on the type modification mode to generate a changed chat object type;
sealing the chat object based on the changed chat object type and in response to receiving a vote from the voting process;
Lopategui discloses a type modification mode indicating a condition for changing the chat object type (an indicator which indicates a type of modification/condition to modify to the documents such as major revisions, minor revisions, milestone revisions and final revisions [0039-0042]. The documents types can be revision, reverted revision, milestone or latest [0040]); 
initiating a voting process to seal the chat object (a vote by user to finalize a document that has been in collaboration with a plurality of users [0052], [0059]);
changing the chat object type based on the type modification mode to generate a changed chat object type an indicator which indicates a type of modification/condition to modify to the documents such as major revisions, minor revisions, milestone revisions and final revisions [0039-0042]. The documents types can be revision, reverted revision, milestone or latest [0040]); 
sealing the chat object based on the changed chat object type and in response to receiving a vote from the voting process (finalizing a document based on the document type being the latest and a voting scheme [0039-0042], [0052], [0059]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Lopategui in order to initiate a voting process to seal the chat object and seal the chat object in response to a voting process; 
One of ordinary skill in the art would have been motivated because it would seal the object and prevent any further editing/revisions from users [Lopategui: 0059].

With respect to claim 22: Cohen-Lopategui discloses the computer-implemented method of claim 21 as set forth above. 
Cohen discloses wherein sealing the edited chat object comprises converting the edited chat object to a read-only format (the saved chat content may be set to read only for users [0091]);
Furthermore, Lopategui also discloses wherein sealing the edited chat object comprises converting the edited chat object to a read-only format (when the revision is approved and labeled as final, users are no longer able to edit the documents [0059]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Lopategui in order to have the edited chat object as a read-only format;
One of ordinary skill in the art would have been motivated because it would prevent users from editing the document once finalized [Lopategui: 0059].

With respect to claim 25: Cohen-Lopategui discloses the computer-implemented method of claim 21 as set forth above. 
However, Cohen does not explicitly disclose wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote;
Lopategui discloses wherein the chat object type indicates that the chat object is sealed when the vote is a majority vote or a unanimous vote (majority vote to approve [0042], [0052].  Labeling as final when document is finalized [0059]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen in view of Lopategui in order to have a majority vote;
One of ordinary skill in the art would have been motivated because it would provide a voting action to be performed on whether to approve a document as final [Lopategui: 0052].

With respect to claims 27-28 and 31, they do not teach or further define over the limitations in claims 21-22 and 25, respectively. Therefore claims 27-28 and 31are rejected for the same reasons as set forth in claims 21-22 and 25.

With respect to claims 33-34 and 36, they do not teach or further define over the limitations in claims 21-22 and 25, respectively. Therefore claims 33-34 and 36 are rejected for the same reasons as set forth in claims 21-22 and 25.



Claims 23-24, 29-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al Pub. No.: (US 2013/0262574 A1) (hereinafter “Cohen”) in view of Lopategui et al Pub. No.: (US 2016/0048486 A1) (hereinafter "Lopategui as applied to claims 21-22, 25, 27-28, 31, 33-34 and 36 above, further in view of Pai et al Pub. No.: (US 2014/0219433 A1) (hereinafter "Pai”).


With respect to claim 23: Cohen-Lopategui discloses the computer-implemented method of claim 21 as set forth above. 
However, Cohen-Lopategui does not explicitly disclose wherein the real-time collaboration session comprises an Internet-based call;
Pai discloses wherein the real-time collaboration session comprises an Internet-based call (a real time conference could be any type such as an audio conference, a video conference, a text conference and the like [0027]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen-Lopategui in view of Pai in order to have a real time Internet based call collaboration session; 
One of ordinary skill in the art would have been motivated because it would provide a real time audio conference between participants [Pai: 0027]).

With respect to claim 24: Cohen-Lopategui discloses the computer-implemented method of claim 21 as set forth above. 
However, Cohen-Lopategui does not explicitly disclose wherein the real-time collaboration session comprises an audio call or a video call;
Pai discloses wherein the real-time collaboration session comprises an audio call or a video call (a real time conference could be any type such as an audio conference, a video conference, a text conference and the like [0027]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen-Lopategui in view of Pai in order to have a real time audio or video collaboration session;
One of ordinary skill in the art would have been motivated because it would provide a real time audio and video conference between participants [Pai: 0027]).

With respect to claims 29 and 30, they do not teach or further define over the limitations in claims 23 and 24, respectively. Therefore claims 29 and 30 are rejected for the same reasons as set forth in claims 23 and 24.

With respect to claim 35, they do not teach or further define over the limitations in claims 24, respectively. Therefore claim 35 is rejected for the same reasons as set forth in claims 24.



Claims 26, 32 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al Pub. No.: (US 2013/0262574 A1) (hereinafter “Cohen”) in view of Lopategui et al Pub. No.: (US 2016/0048486 A1) (hereinafter "Lopategui”) as applied to claims 21-22, 25, 27-28, 31, 33-34 and 36 above, further in view of Hood et al Pub. No.: (US 2012/0130954 A1) (hereinafter "Hood”).


With respect to claim 26: Cohen-Lopategui discloses the computer-implemented method of claim 21 as set forth above. 
However, Cohen-Lopategui does not explicitly disclose wherein the chat object type indicates that the chat object is sealed when the vote is decided after a predetermined time period or upon reaching a predetermined date;
Hood discloses wherein the vote is decided after a predetermined time period or upon reaching a predetermined date (a voting time limit [0115], [0111-0112]);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Cohen-Lopategui in view of Hood in order to have a predetermined time for voting; 
One of ordinary skill in the art would have been motivated because it would determine the final version by calculating the number of votes after a voting phase [Hood: [0115], [0111-0112]).

With respect to claims 32, they do not teach or further define over the limitations in claims 26 respectively. Therefore claim 32 is rejected for the same reasons as set forth in claim 26.

With respect to claims 37, they do not teach or further define over the limitations in claims 26 respectively. Therefore claim 37 is rejected for the same reasons as set forth in claim 26.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Davis et al. Pub. No.: (US 2018/0336520 A1).  The subject matter disclosed therein is pertinent to that of claims 21-37 (e.g., Systems and methods for management of networked collaboration).
Barnes et al. Pub. No.: (US 2017/0076046 A1).  The subject matter disclosed therein is pertinent to that of claims 21-37 (e.g., informatics platform for integrated clinical care).
Martinez et al. Pub. No.: (US 2013/0218829 A1).  The subject matter disclosed therein is pertinent to that of claims 21-37(e.g., Document management system and method).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO DUC DUONG whose telephone number is (571)272-2350.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on (571)272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446